DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 1 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 2 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 3 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 4 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 5 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 6 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 7 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 8 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                    Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 9 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                   Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 10 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                   Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 11 of 12
DocuSign Envelope ID: 370FB39A-5D4C-4907-AB8C-89FE1E68F1BB
                   Case 5:21-mc-80140-NC Document 1-4 Filed 06/02/21 Page 12 of 12




                                   30/05/2021
